Citation Nr: 0114461	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  97-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 1997 and January 1999, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's death certificate indicates that he died in 
December 1996 at age 71, and that the immediate cause of his 
death was cardiopulmonary arrest, due to metastatic prostate 
cancer.

3.  At the time of the veteran's death in December 1996, he 
was service-connected for gunshot wound, left lateral chest, 
perforating, with dyspnea and thickened pleura, evaluated as 
40 percent disabling from April 1947; gunshot wound, 
perforating left chest, entered mid-clavicular line, 
posterior level of 8th rib, exit same level anteriorly, with 
deformity of the chest wall and sliding rib graft (muscle 
group II), evaluated as 20 percent disabling from April 1947; 
and shell fragment wound cicatrices minute, right 2nd toe, 
right index finger, evaluated as noncompensable from April 
1947.  

4.  Service-connected disability has not been shown to have 
caused or contributed substantially or materially to cause 
the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
denied.  38 U.S.C.A. § 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant is the veteran's widow.  She contends, in 
essence, that the veteran's death was due to a 
cardiopulmonary or respiratory disorder, either of which was 
related to his service-connected gun shot wounds of the left 
chest wall.  Accordingly, a favorable determination is 
requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
appellant substantiate her claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  In this 
regard, the Board notes that records pertaining to the 
veteran's service have been obtained; post-service VA 
treatment records have been obtained; and medical opinions 
regarding the relationship, if any, between the veteran's 
service-connected disabilities and his death, have been 
obtained.  

In addition, VA has attempted to obtain information from the 
appellant to enable it to obtain private medical records 
referred to by the appellant.  In correspondence to the 
appellant dated in March 1999 the RO requested that she 
submit additional evidence or arguments she believed were 
relevant to her claim for service connection for the cause of 
the veteran's death, and to identify any additional sources 
of pertinent medical treatment for the veteran's service-
connected disabilities, paying particular attention to 
obtaining evidence concerning manifestations of the veteran's 
service-connected disabilities, including evidence of a 
respiratory impairment.  In addition, the RO identified six 
physicians and one physician's assistant, and requested that 
she either arrange to have their treatment records sent to 
the RO, or fully complete enclosed VA Forms 21-4142 
authorizing VA to request the records for her.  

Moreover, in a Supplemental Statement of the Case (SSOC), 
dated and sent to the appellant in January 2000, she was 
referred to the RO's March 1999 correspondence requesting 
private medical evidence or medical releases, as well as the 
fact that the RO had not obtained any reply.  

The claims file does not include any replies from the 
appellant.  Nor does it include any indication that she did 
not receive the March 1999 correspondence or the January 2000 
SSOC, such as their return by the U.S. Post Office as 
undeliverable.  

The VA's duty to assist a claimant obtain private medical 
records is conditional on the claimant's authorization of VA 
to obtain such records.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  The Board 
therefore finds that under the circumstances of this case, VA 
has made reasonable efforts to assist the appellant in 
attempting to substantiate her claim and that additional 
assistance is not required.  Id. 

At the time of the veteran's death, service connection had 
been established for gunshot wound, left lateral chest, 
perforating, with dyspnea and thickened pleura, evaluated as 
40 percent disabling from April 1997; gunshot wound, 
perforating left chest, entered mid-clavicular line, 
posterior level of 8th rib, exit same level anteriorly, with 
deformity of the chest wall and sliding rib graft, evaluated 
as 20 percent disabling from April 1947; and shell fragment 
wound cicatrices minute, right 2nd toe, right index finger, 
evaluated as noncompensable from April 1947.

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
cardiopulmonary arrest, or metastatic prostate cancer.  The 
veteran's service medical records show that during combat he 
incurred a perforating wound of the left chest in April 1945.  
Initial treatment included a thoracotomy.  In September 1945, 
he underwent an operation for a plastic repair of the chest 
wall, with rib grafts.  

A November 1945 final summary details the veteran's previous 
treatment procedures, and notes that he was presented before 
the Chest Surgical Reviewing Board on November 1945.  At that 
time, radiographic studies revealed a defect in the axillary 
portion the left 8th rib with some regeneration and 
obliteration of the left costophrenic angle.  There was an 
apparently old healed fracture of the left 6th rib near its 
anterior end.  Lung fields appeared to be negative.  Chest 
clearance was given for disposition.  The previous diagnoses 
were noted.

A November 1945 Certificate of Disability For Discharge 
determined the veteran to be unfit for military service due 
to pleuritis, chronic, fibrinous, left, moderated, secondary 
to perforating enemy bullet wound, left chest, incurred on 16 
April 1945, in combat in Germany.  The veteran was noted to 
be incapacitated because of pain in the left chest and 
shortness of breath following physical exertion.

According to the report of a February 1947 VA examination, 
the veteran complained of left side pain, with mild dyspnea.  
On physical examination, the veteran's cardiovascular system 
was normal.  Examination of the respiratory system revealed 
moderate deformity of chest at the level of the left 8th rib 
laterally.  There was a definite lag on the left side on 
respiration.  Palpation, percussion, and auscultation were 
normal.  A roentgen examination revealed a slight 
irregularity of the left 8th rib at the axillary line 
compatible with healed fracture.  The pleura at that site 
were thickened, and the left costophrenic angle was 
obliterated with flattening of the diaphragm.  The appearance 
was suggestive of a healed pleuritis, probable secondary to 
fracture of the rib.  Except for this, the lung fields were 
clear. The heart was normal in size and configuration.  

The final diagnosis was fracture, old, healed, left 8th rib, 
symptomatic gunshot wound; and residual deformity of the left 
chest wall and thickened pleura by radiographic examination.  
There were no complicating diagnoses.  Accompanying diagnoses 
were cicatrices, gunshot wound and surgery; left chest, 
gunshot wound, asymptomatic.

According to the report of an April 1947 supplemental VA 
examination, examination of the veteran's cardiovascular 
system showed an apex of the heart in 5th interspace within 
nipple line.  Sounds were regular and of good quality.  There 
were no murmurs.  Aortic second sound was greater than 
pulmonic second heart sound. There was no evidence upon 
percussion and displacement of heart.  In pertinent part, 
examination of the veteran's respiratory system, relative to 
residuals of the veteran's gunshot wound of left lower chest, 
revealed a chest that was well developed and symmetrical.  
There was no residual deformity other than the remaining 
scars.  Interpretation of the related electrocardiogram (EKG) 
revealed a probable normal EKG.  Sinus arrhythmia, with no 
deviation to suggest any cardiac malposition due to pleura-
pericardial traumatic adhesions.  A subsequent laboratory 
examination report of a fluoroscopy and radiographic 
examination of the chest revealed a vital capacity measured 
at 480 liters on repeated examination which is a value of 109 
percent for an individual of the veteran's height.  The 
roentgen examination showed an obliteration of the left 
costophrenic angle by adhesions and thickening of the pleura 
over the left base.  The lung fields were otherwise clear. 
There was an old fracture of the left 8th rib, firmly united.  

The final diagnosis referred to the previous February 1947 
diagnosis, and added cicatrices, minute, right 2nd toe; and 
right index finger, residuals of gunshot wound.

A June 1947 VA form shows a need to conduct an examination of 
the veteran, based on a diagnosis of heart trouble.  The 
claims file does not include any corresponding VA examination 
report.  

According to the report of a May 1959 VA examination, the 
veteran complained of some discomfort in his chest at times.  
On physical examination of the chest, there were two well 
healed nonsymptomatic operative scars; one measuring 
approximately 8 inches in length and the other measuring 
approximately 6 inches in length, situated at the posterior 
and lateral aspects of the lower left chest wall, with a 
slight depressed area in the underlying regions, but with 
otherwise essentially normal appearance and function at that 
time.  There were no other findings grossly. 

Radiographic examination of the left dome of the diaphragm 
was slightly elevated in its lateral portion and the 
costophrenic angle obliterated by pleural adhesions.  The 
radiologist also noted an old healed fracture of the left 8th 
rib in the posterior axillary line with negligible residual 
deformity.  There was a suspicion of some suture material of 
some type surrounding a portion of the 8th rib in the mid-
axillary line.  The examiner was not certain of what that 
represented as there were no visible fractures at that level.  
The chest was otherwise entirely negative.

The May 1959 VA evaluation also included a chest examination.  
The examiner referred to the previous February 1947 and April 
1947 VA examinations, both of which were on file.  Following 
the April 1947 VA examination, the veteran had no 
hospitalization and no medical treatment for his chest 
condition until May 1959, with complaints of left side chest 
pains.  The veteran reported experiencing periodic pain after 
heavy work or lifting.  No bleeding had occurred since the 
first operation.  To a mild degree, the veteran reported 
feeling more short-winded on exertion, but was not troubled 
much by that complaint as the pain did not interfere with 
employment.  Examination of the veteran's chest revealed 
adequate movements, somewhat impaired on the left.  Breath 
sounds came through clear and were normal although slightly 
diminished over the left base, with no rales heard.  The 
examiner then referred to the above-mentioned radiographic 
examination, in addition to noting clear lung parenchyma; and 
a left, 8th rib which healed with negligible deformity.  The 
left diaphragm was flattened and elevated with obliteration 
of the costophrenic angle.  The examiner's diagnosis included 
residuals, gunshot wound, through and through.  The degree of 
impairment of the respiratory function was noted to be mild.  
The final diagnosis was gunshot wound of the left chest wall 
with residual healed scars and slight local deformity.

VA outpatient treatment reports indicated that in August 1996 
the veteran was seen with complaints of pain near the 
prostate, radiating down the leg.  The veteran also 
complained of urinary frequency at night, difficulty starting 
a stream, and pain on urination.  The problems were noted to 
have started in April 1996.  The impression was pain 
secondary to prostate cancer/hypertension.  

In October 1996, his family brought the veteran to the 
emergency room after his colostomy had failed to work for 
several days and he had lower abdominal pain.  Triage notes 
indicated high-grade adenocarcinoma of the prostate.  
Examination resulted in a diagnostic impression of frozen 
pelvis, secondary to prostate cancer.  

According to the veteran's January 1997 terminal VA hospital 
discharge summary, he was admitted on October 8, 1996 with 
diagnoses of metastatic prostate cancer, hypertension, 
hypothyroidism, coagulopathy, hypocalcemia and status-post 
diverting colostomy.  The summary report provided that the 
veteran had been transferred to the VAMC for pain control and 
comfort care with a history of metastatic prostate cancer.  
The summary report reviewed the hospital course for 
metastatic prostate cancer and pain control.  It was noted 
that throughout the hospital course the veteran's intake 
continued to decline and his condition continued to 
deteriorate.  The veteran's respiratory status began 
declining significantly on November 26, 1996.  The veteran 
passed away on December 3, 1996, with diagnoses at death of 
metastatic prostate cancer, hypertension, hypothyroidism, 
coagulopathy, hypocalcemia and status post diverting 
colostomy.

A March 1997 Addendum to the summary report set forth the 
same diagnoses at death, along with cardiopulmonary arrest.  
The hospital course noted that the veteran was pronounced on 
December 3, 1996.  The cause of death was cardiopulmonary 
arrest secondary to metastatic prostate carcinoma.

The veteran's December 1996 Certificate of Death listed the 
immediate cause of death as cardiopulmonary arrest, due to 
metastatic prostate cancer.  The Certificate of Death further 
indicated that the veteran's death was instant, and that 
metastatic prostate cancer had been present for months.  
Neither a biopsy nor an autopsy was performed.

During a September 1998 Travel Board Hearing (TB Hearing), 
chaired by the undersigned Board member, the appellant 
testified that she had been married to the veteran for 491/2 
years.  TB Hearing at pp. 3-4.  She testified that the 
veteran had complained of chest pains over the years, 
particularly during weather changes.  TB Hearing at pp. 4-5.  
The appellant further testified that to the best of her 
knowledge the veteran's cause of death had been due to 
cardiopulmonary arrest.  TB Hearing at p. 6.  The appellant 
indicated that the veteran had cancer and then started having 
problems with breathing.  TB Hearing at p. 9.  The appellant 
recalled that the veteran had been treated in 1994 by a 
cardiologist named Dr. B.  TB Hearing at p. 10.  The 
appellant testified that she would attempt to obtain 
additional treatment records with the assistance of her 
representative upon her return to her house.  TB Hearing at 
pp. 11-12.

In a June 1999 report, a VA examiner provided that he had 
reviewed the veteran's claims file and interviewed the 
appellant.  In the report, the examiner set forth a history 
of the veteran's terminal illness.  The examiner also 
provided that the veteran did die of respiratory failure but 
this was only after he was unable to urinate at all due to 
complete obstruction of his urinary tract due to malignant 
prostate.  The veteran was getting medications for pain 
control only in basically a hospice-type situation and he 
eventually died of respiratory failure.  The examiner noted 
that given the information available in the charts, he 
presumed that the cause of the veteran's death was urogenital 
in origin with respiratory failure being secondary to 
urogenital failure.  The examiner noted that there did not 
seem to be a primary pulmonary problem causing death in the 
veteran, given his history.  The examiner said that given the 
material on the death summary, he could not ascribe the 
veteran's death to be primarily due to a cardiopulmonary 
problem on a more-likely-than-not basis.  

With regard to specific questions set forth in response to 
the January 1999 remand, the examiner stated that given the 
information he had described in his report, there was a low 
medical probability that the veteran's pulmonary problem 
primarily caused his death.  In addition, he stated that 
there was no evidence from the veteran's file, death 
certificate or death summary that there was a cardiopulmonary 
primary cause or cardiopulmonary primary contribution to the 
material cause of the veteran's death.  Death was due to 
urinary obstruction and inability to urinate and was not 
primarily in this situation likely to be caused by a 
cardiopulmonary problem.  

In February 2001, the Board received a specialist's opinion 
report prepared by a medical doctor who was an Associate 
Professor of Medicine at Duke University Medical Center, and 
the Section Chief, Pulmonary and Critical Care Medicine, of 
the Durham VA Medical Center (VAMC). 

In part, the specialist was requested to review the veteran's 
record and furnish opinions as to the degree of medical 
probability that a service-connected disability caused the 
veteran's death.  The specialist provided that at the time of 
his death the veteran received terminal care, and that his 
main problems related to adequate control of his pain, 
anxiety and myoclonic movements.  He suffered from 
progressive obstructive uropathy as a result of the tumor 
burden from his metastatic prostate cancer.  The veteran 
finally died from respiratory compromise resulting in 
cardiopulmonary arrest.  The respiratory compromise was 
likely multifactorial in nature.  

The specialist noted that it was impossible to tell if the 
precipitating factor related to volume overload and/or 
azotemia for his obstructed uropathy, or if it related to 
respiratory depression from IV medications and underlying 
general weakness.  The specialist noted that most deaths 
resulted from cardiopulmonary arrests.  However, the 
cardiopulmonary arrest was the consequence not the cause.  
The veteran's respiratory status had declined 7 days prior to 
his demise.  It was certainly conceivable that the veteran 
may have had problems with airway protection, respiratory 
depression and aspiration of secretions.  This represented a 
common scenario for a large number of patients on terminal 
care.  

The specialist concluded that from the records available, he 
had no reason to believe that the veteran's remote, service-
connected chest wall injury caused his death.  The veteran's 
last formal evaluation had taken place in 1959.  At that 
time, his injury had been assessed as leading to mild 
respiratory dysfunction. 

The specialist was also requested to provide the degree of 
medical probability that a service-connected disability 
contributed substantially and materially to cause the 
veteran's death.  The specialist stated that the veteran 
probably died from a multifactorial respiratory compromise 
that resulted in cardiopulmonary arrest.  The most likely 
precipitating factors were his obstructive uropathy with 
volume overload and/or azotemia, and weakness and respiratory 
depression secondary to medications for comfort care.  The 
specialist stated that although he had to believe that the 
veteran's chest wall injury had left him with a mild baseline 
respiratory dysfunction, he did not see any evidence in the 
records that it substantially and materially contributed to 
his death.

Analysis

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.310, 3.312. 

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is plainly against 
service connection for the cause of the veteran's death.  
Taken as a whole, the medical evidence of record fails to 
show that any of the veteran's service-connected 
disabilities, including his gunshot wounds of the left chest 
wall, substantially or materially caused or contributed to 
his terminal cardiopulmonary arrest, due to metastatic 
prostate cancer.  For example, in the June 1999 report, the 
VA examiner opined that based on the veteran's records, he 
presumed that the cause of the veteran's death was urogenital 
in origin with respiratory failure being secondary to 
urogenital failure.  He said that that there was no evidence 
that there was a cardiopulmonary primary cause or 
cardiopulmonary primary contribution to the material cause of 
the veteran's death.  The VA examiner explained his opinions 
with references to the veteran's medical records. 

Similarly, in his February 2001 report, the specialist 
essentially opined that in the veteran's case the 
cardiopulmonary arrest was a consequence of his prostate 
cancer, not the cause of his death.  The specialist concluded 
that from the records available, he had no reason to believe 
that the veteran's remote, service-connected chest wall 
injury caused his death.  The specialist stated that he did 
not see any evidence in the records that the veteran's chest 
wall injury substantially and materially contributed to his 
death.  The specialist explained his opinions with reference 
to the veteran's medical records.  

Likewise, the evidence fails to demonstrate that any of the 
veteran's service-connected disabilities, including his 
gunshot wounds of the left chest wall, aggravated a fatal 
non-service-connected disability, such as the veteran's 
prostate cancer.  In fact, the medical opinions in the record 
are negative for any such nexus.  

Finally, the Board observes that the veteran's metastatic 
prostate cancer was initially demonstrated decades after 
service.  This was too remote from service to be considered 
etiologically related to service, given the absence of 
demonstration of continuity of symptomatology or competent 
medical evidence showing a relationship between the veteran's 
service and his prostate cancer. 

The Board recognizes the appellant's contentions that the 
veteran's death was due to his service-connected gun shot 
wounds of the left chest wall.  Nor does the Board doubt in 
the least that the appellant brought her claim the good faith 
belief that it is meritorious.  As a layperson, however, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  There is no competent 
medical evidence supporting the conclusion that a service 
connected disability caused or contributed significantly and 
materially to cause death.  The Board has been at pains to 
obtain definitive medical evidence concerning the crucial 
factual questions in this case.  Regrettably, the medical 
opinions of record not only do not support, but also 
essentially establish beyond any reasonable prospect that the 
veteran's death was not related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing, the clear weight of the evidence 
is against the claim.  Under these circumstances, the benefit 
of the doubt doctrine is not for application.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

